Citation Nr: 1427106	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  13-07 700	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss (BHL).

2.  Entitlement to a rating higher than 20 percent for service-connected type II diabetes mellitus (DM) with bilateral cataracts and erectile dysfunction.


ATTORNEY FOR THE BOARD

S. Becker, Counsel








INTRODUCTION

The Veteran served on active duty from February 1966 to December 1969 and subsequent unconfirmed active service.  This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Service connection was granted and an initial noncompensable (0%) rating assigned for BHL therein.  The Veteran appealed this determination.  Subsequently, jurisdiction was transferred back to his home RO in Atlanta, Georgia.  

Review of the Veteran's electronic claims files (there is no paper claims file) reflects that adjudication of his claim for an increased rating for his service-connected BHL can proceed at this time.  The issue of entitlement to a rating higher than 20 percent for service-connected type II DM with bilateral cataracts and erectile dysfunction has been added to this matter for a limited purpose.  Although not on appeal, the aforementioned review shows that additional development is needed with respect to the DM issue.  It thus is addressed in the REMAND portion of the following determination.  

Further, the issue of entitlement to a rating higher than 10 percent for service-connected tinnitus was raised by the Veteran in March 2013 (see VA Form 9).  This issue is referred to the RO because it has not been adjudicated yet.


FINDING OF FACT

Pure tone threshold averages and speech discrimination percentages correspond at most to auditory acuity level I in each ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for BHL have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.15. 4.16, 4.85, 4.86, Diagnostic Code 6100, 4.87, Diagnostic Code 6260 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, VA has a duty to notify regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to the initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  How ratings and effective dates are assigned also must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged prejudice regarding notice, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  He and his representative at the time received a May 2010 letter concerning the criteria for establishing service connection, the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how ratings and effective dates generally are assigned.  This letter was prior to initial adjudication via the July 2010 rating decision.  It is reiterated that service connection, the benefit originally sought, was granted therein.  The purpose of notice thus was fulfilled.  Dingess, 19 Vet. App. at 473.

VA's duty to assist includes a requirement to aid the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA treatment records are available.  Some private treatment records also are available, but they are not pertinent.  The Veteran is obligated to submit or identify and authorize the release of pertinent private treatment records, but he has done neither.  Finally, VA medical examinations show that his service-connected BHL has been of relatively constant severity during the timeframe in question.  The last is a few years old, but an updated examination is not required due solely to the passage of time.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The Veteran denied progression and admitted to improvement of this disability in a December 2012 statement.  

VA medical examinations were conducted in June 2010 and May 2012. There is no indication whether or not the June 2010 examiner reviewed the claims files, and the May 2012 examiner did not. Yet, both examiners were aware of the Veteran's medical history because he recounted it. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008). Both interviewed him about his current symptoms. This included a description of the effect they have on him.  Martinak v. Nicholson, 21 Vet. App. 447 (2007). Further, the Veteran has not asserted any type of prejudice in these examinations. Id. Both examiners undertook an auditory assessment of him. The examinations are adequate as the examiners were fully informed. Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified any development necessary for adjudication that has not been undertaken, and the record does not indicate any necessary development that has not been undertaken.  VA's duties to notify and to assist have been satisfied. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183. Adjudication may proceed without prejudice to the Veteran. Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Initial Rating

A.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability. 38 U.S.C.A. § 1155. A rating is assigned by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability. Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Examinations must be interpreted, and if necessary reconciled, into a consistent picture so that the rating is accurate. 38 C.F.R. § 4.2. The assignment of a staged rating, where two or more ratings are assigned for different portions of the period on appeal, must be considered. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

If two ratings are applicable, the higher is assigned if the disability more nearly approximates the criteria required for the higher rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7. Any reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3. The claimant prevails if the evidence supports an increased rating or is in relative equipoise, but does not prevail when the preponderance of the evidence is against an increased rating. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

BHL is evaluated pursuant to 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  Examinations for hearing impairment must be conducted by a state licensed audiologist without the use of hearing aids.  38 C.F.R. § 4.85(a).  Auditory acuity is measured by a pure tone threshold test in the frequencies of 1000, 2000, 3000 and 4000 cycles per second (hertz) and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85(a), (d).  There are eleven auditory acuity levels of hearing impairment, ranging from level I for essentially normal hearing through level XI for profound deafness.  38 C.F.R. § 4.85(b), (c).  Based on the intersection point of the auditory acuity level for each ear, a rating for hearing impairment is derived from Table VII.  38 C.F.R. § 4.85(e); Bruce v. West, 11 Vet. App. 405 (1998).

The auditory acuity level present in each ear usually is derived from Table VI, which considers the pure tone threshold average and the speech discrimination percentage.  38 C.F.R. § 4.85(b).  Table VIa, which considers only pure tone threshold average, is used when the examiner certifies that use of the speech discrimination percentage is not appropriate.  38 C.F.R. § 4.85(c).  When there is an exceptional pattern of hearing impairment, like when the pure tone threshold at 1000, 2000, 3000, and 4000 hertz is 55 decibels or more or is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz, the auditory acuity level for each ear is derived from either Table VI or Table VIa depending on which results in the higher level.  38 C.F.R. §§ 4.86(a), (b).  The derived level further is elevated to the next higher level when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  38 C.F.R. § 4.86(b).

The probative value of the evidence must be assessed.  38 C.F.R. § 4.6.  Evidence found to be persuasive or unpersuasive must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  That includes any lay evidence in addition to the medical evidence.  Only the most relevant evidence need be discussed, even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  This includes evidence dated earlier that the claim if it sheds light on the disability during the timeframe in question.  38 C.F.R. § 4.1.

An April 2010 VA treatment record documents that the Veteran had mild sloping to severe BHL.  At 1000 to 4000 hertz, it was characterized as moderate.  Speech discrimination percentages were obtained, but the NU6 test was utilized instead of the Maryland CNC test.  It was determined that the Veteran's BHL was a moderate handicap or had a moderate impact on his life.  At the June 2010 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:  


Hertz

1000
2000
3000
4000
Right
45
45
50
65
Left
40
55
60
65

Pure tone thresholds averaged 51 (rounded from 51.25) decibels in the right ear and 55 decibels in the left ear.  The Maryland CNC test revealed speech discrimination of 100 percent in each ear.  It was determined that the Veteran had moderate sensorineural hearing loss in his right ear and moderately severe sensorineural hearing loss in his left ear.

At the May 2012 VA medical examination, it once again was noted that measuring pure tone thresholds via air conduction was more accurate than bone conduction.  The Veteran's air conduction pure tone thresholds, in decibels, from this examination were as follows:


Hertz

1000
2000
3000
4000
Right
35
40
60
75
Left
25
40
55
70

Pure tone thresholds averaged 53 (rounded from 52.5) decibels in the right ear and 48 (rounded from 47.5) decibels in the left ear.  The Maryland CNC test revealed speech discrimination of 100 percent in each ear.  It was determined that the Veteran had bilateral sensorineural hearing loss.

Given the above, the Board finds that an initial compensable rating for the Veteran's service-connected BHL is not warranted.  Ratings for hearing impairment are derived mechanically from the auditory acuity level assigned based on pure tone threshold averages and/or speech discrimination percentages.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  There is very little judgment involved in determining the rating because of the dispositive nature of this average and/or percentage.  The pure tone thresholds from both VA medical examinations do not represent an exceptional pattern of hearing impairment in either ear.  Therefore, the auditory acuity level for both ears is to be derived only from Table VI.  The pure tone threshold averages and speech discrimination percentages for both ears at each examination correspond to an auditory acuity level of I under Table VI.

Under Table VII, the intersection point of auditory acuity level I in the better ear and auditory acuity level I in the poorer ear shows that a noncompensable rating is warranted.  The Veteran thus consistently has had a bilateral auditory acuity level of I.  No reason to doubt this consistency is detectable in the April 2010 VA treatment record.  The severity of the Veteran's BHL described therein, mild sloping to severe with moderate levels at 1000 to 4000 hertz, corresponds with the determination that there was moderate hearing loss in the right ear and moderately severe hearing loss in the left ear at the first examination.  It also corresponds with the pure tone thresholds from both examinations.  Pure tone thresholds obviously were measured in order to make the aforementioned description, but the specific results or averages were not set forth.  Speech discrimination percentages were set forth, but it is reiterated that they were not derived from the Maryland CNC test.  As such, Table VI cannot be used with respect to the record.  Neither can Table VIa.

Acknowledgment is given to the statements of the Veteran regarding his BHL symptoms and their severity.  He is a lay person because there is no indication that he has a medical background.  A lay person is competent to relate personal experiences and observations.  Layno v. Brown, 6. Vet. App. 465 (1994).  As such, the Veteran's reports are competent.  They also are credible.  None of the factors for assessing the credibility of lay evidence, including interest, inconsistency, facial implausibility, bad character, malingering, and a desire for monetary gain are significant.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  Yet the Veteran's reports, regardless of their competency and credibility, cannot be converted into pure tone threshold averages or speech discrimination percentages.

Next, acknowledgement is given to the Veteran's March 2013 argument on his VA Form 9.  He indicates that hearing aids have helped his BHL at higher frequencies.  He then indicates that his tinnitus never goes away, which should support compensation.  Tinnitus has been service-connected, as noted above.  It is reiterated from above that this disability has been assigned a 10 percent rating.  38 C.F.R. § 4.87. Diagnostic Code 6260.  The Veteran already is compensated for his tinnitus, in other words.  The rating assigned accounts for the fact that this disability is constant or recurrent because it has been constantly in effect since he filed his claim.  Tinnitus cannot be taken into account in assigning a rating for the Veteran's service-connected BHL under Diagnostic Code 6100.  Two different disabilities are involved.  Considering the same disability under various diagnoses, and thus under different Diagnostic Codes, indeed is prohibited.  38 C.F.R. § 4.14.

Consideration has been given to the application of reasonable doubt and the assignment of a staged rating in making the above determination, but the preponderance of the evidence is against the assignment of an initial rating higher than noncompensable for the Veteran's service-connected BHL.  There is no reasonable doubt to resolve in his favor.  A staged rating is not warranted because the aforementioned determination applies to the entire timeframe in question.  The appeal for a higher initial rating for his service-connected BHIL is denied.

B.  Extraschedular

As an alternative to assigning a rating schedularly, a rating may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b).  There are three steps to be taken regarding extraschedular ratings.  Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an unusual or exceptional disability picture that the schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made.  If these criteria are inadequate, it second must be determined whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral third must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service for consideration of an extraschedular rating.

It is reiterated that the applicable schedular rating criteria assign an auditory acuity level to each ear based on pure tone threshold averages and speech discrimination percentages without the use of hearing aids.  This is done in a sound controlled room.  The Veteran's use of hearing aids was mentioned above.  He has reported wearing them only for a few hours per weekday because they are not good in noisy and loud situations.  He thus also has reported that, while the hearing aids improved his ability to hear his wife, other family members, and the television, his quality of life still is affected.  The Veteran has complained particularly of difficulty hearing and difficulty understanding speech especially while on the telephone and in background noise.  He noted using assistive devices while on the telephone.  At his second VA medical examination, it was opined that his BHL impacts his ability to work in areas that involve loud noise and his ability to communicate effectively.

With respect to the aforementioned, the Veteran is competent and credible for the same reasons as he was competent and credible above.  Comparing the schedular rating criteria with his BHL symptoms and their resultant effects, the Board finds that the symptoms are contemplated adequately by the criteria.  His service-connected BHL disability picture is not unusual or exceptional, because the criteria reasonably describe his symptoms as well as their severity.  The criteria address all severity levels of difficulty hearing in general and speech in specific.  The Veteran has these difficulties ranging from a mild (speech discrimination percentages always were 100) to a moderate or moderately severe degree (the determination regarding and description of pure tone threshold averages).

The criteria concern these difficulties in an environment where sound is controlled.  The Veteran has them in such an environment.  He also has them in environments where sound is not controlled, which concededly often is the case in ordinary life.  However, use of a sound controlled room has been found appropriate.  Martinak, 21 Vet. App. at 447.  The criteria address the aforementioned difficulties without the use of hearing aids.  The Veteran has them without his hearing aids.  He also has them with his hearing aids.  Yet, his difficulties without hearing aids clearly are greater than his difficulties with hearing aids.  The hearing aids indeed do not eliminate them, but they do alleviate them at least to some extent.  As such, the criteria contemplate all scenarios through the worst scenario of no hearing aids.

In light of this finding, referral for consideration of the assignment of an initial rating on an extraschedular basis is not warranted.  Thun, 22 Vet. App. at 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Discussion of whether there are related factors such as marked interference with employment or frequent periods of hospitalization accordingly thus is unnecessary.  Even if an unusual or exceptional service-connected BHL disability picture had been found, however, referral still would not be warranted because these related factors do not exist.  Johnson v. Shinseki, 26 Vet. App. 237 (2013).  There indeed is no indication whatsoever that the Veteran ever, much less frequently, has been hospitalized due to his BHL.  There also is no indication of this disability markedly interfering with his employment.  Some interference is conceded, especially with the opinion from the second examination.  Yet it appears that BHL was not a factor when the Veteran's full-time telecommunications position ended in late 2010 or early 2011.  Further, it is difficulty to conceive of how BHL would require him to take much time off.

C.  Total Disability Evaluation Based on
Individual Unemployability (TDIU)

When a higher rating is sought, entitlement to a TDIU due to the service-connected disability or disabilities involved must be considered if the issue is either expressly raised by the Veteran or reasonably raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU is warranted when the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability or disabilities rated at less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16.  Of note is that the Veteran has not contended that his service-connected BHL is so severe that it has rendered him unable either to secure or maintain work.  The aforementioned discussion that this does not appear to be the case is reiterated.  

In any event, a TDIU was denied by the Atlanta RO in a January 2013 rating decision.  The Veteran filed a new claim for a TDIU in February 2014.  He did not specify his BHL as being among the service-connected disabilities leading to his inability to work.  Yet the impact it has on his ability to work will be considered, as will the impact of every other service-connected disability on his ability to work, when a determination in this regard is made.  Consideration of a TDIU as a component of this matter, in sum, is not warranted.  The future rating decision regarding a TDIU will take into account the Veteran's service-connected BHL along with his other service-connected disabilities.


ORDER

An initial compensable rating for service-connected BHL is denied.


REMAND

With respect to the Veteran's entitlement to a rating higher than 20 percent for service-connected type II DM with bilateral cataracts and erectile dysfunction, it is reiterated that additional development is needed.  Specifically, a notice of disagreement (NOD) is a written communication from a Veteran or his representative expressing dissatisfaction or disagreement with a determination and a desire to contest the result.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.201; Anderson v. Principi, 18 Vet. App. 371 (2004); Acosta v. Principi, 18 Vet. App. 53 (2004); Gallegos v. Principi, 283 F.3d 1309 (2002).  A NOD must be filed within one year from the date of mailing of notice of the determination.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  Upon the filing of a timely NOD, a statement of the case (SOC) shall be prepared.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 19.29.  The Board shall remand for issuance of a SOC if one has not been issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

The January 2013 rating decision by the Atlanta RO continued the previously established 20 percent rating for the Veteran's service-connected type II DM with bilateral cataracts and erectile dysfunction.  A few days later in January 2013, the Veteran was notified via letter of each determination to including this one made in the rating decision.  He immediately submitted a January 2013 statement (see VA Form 21-4138) asking for help understanding the determination that his type II DM merited a 20 percent rating instead of a 40 percent rating.  He noted that he takes insulin and other medication, has a restricted diet, and must restrict/regulate his activities.  In other words, he noted that he believes he satisfies the criteria for a 40 percent rating.  38 C.F.R. § 4.119, Diagnostic Code 7913.  There is no indication that the RO interpreted the Veteran's statement as a NOD, but that essentially is the nature of it.  It follows that no SOC has been issued as of yet.  This must be done.

Accordingly, a REMAND is directed for the following:

Issue a SOC for the claim for a rating higher than 20 percent for service-connected type II DM with bilateral cataracts and erectile dysfunction.  Furnish him (and his representative if he appoints one) with a copy of the SOC along with a notice letter of how to continue the appeals process.  Place a copy of the SOC and the notice letter in the electronic claims file.  The aforementioned issue should only be returned to the Board if the Veteran timely perfects an appeal.

No action is required of the Veteran until he is notified by the RO or the Appeals Management Center.  However, he is advised that he is obligated to cooperate with VA in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  He also is advised that he has the right to submit additional evidence and argument concerning the issue being remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all matters remanded by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


